Per Curiam.
Respondent was admitted to practice by this Court in 1982. By decision dated January 22, 1996, he was suspended from practice for a period of three years (Matter of Holsberger, 223 AD2d 920). Thereafter, by decision dated June 21, 1996, respondent’s suspension was extended for an additional six months as the result of a further finding of misconduct (Matter of Holsberger, 228 AD2d 971). Prior to his suspension, respondent practiced law in Schenectady.
As the result of petitioner Committee on Professional Standards’ investigation of additional acts of misconduct involving *941respondent, he has tendered his resignation from the Bar in accordance with section 806.8 of this Court’s rules (22 NYCRR 806.8). Petitioner does not object to acceptance of the resignation.
In his resignation affidavit, respondent admits to several serious acts of misconduct involving five clients. These instances of misconduct include neglecting the clients’ cases, misleading and deceiving clients with respect to the status of their cases, advising the clients of nonexistent court dates, advancing his personal funds to a client and falsely advising that such funds represented settlement proceeds, and issuing checks from Ms escrow account, purportedly representing settlement proceeds, which were returned for insufficient funds.
With respect to one client, respondent presented her with an order purportedly signed by a Supreme Court Justice granting a motion on behalf of the client. Respondent admits that no such motion was made and that he fabricated the order to deceive the client.
In view of respondent’s admissions, we accept Ms resignation and order his disbarment, effective immediately (see, 22 NYCRR 806.8 [b]).
Mercure, J. P„, Crew III, White, Casey and Yesawich Jr., JJ„,
concur. Ordered that respondent’s resignation application, submitted pursuant to 22 NYCRR 806.8, be and hereby is accepted; and it is further ordered that respondent be and hereby is disbarred, effective immediately; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney and eounselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion, as to the law or its application, or of any advise in relation thereto; and it is further ordered that respondent shall comply with the provisions of 22 NYCRR 806.9 regulating the conduct of disbarred, suspended or resigned attorneys.